Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noguchi (US 2008/0123141).
As to Claim 1, Noguchi teaches a method comprising: 
determining an input image comprising one or more lines (Noguchi discloses “The image data contained in the original draft data acquired by image forming apparatus 1” in [0034], see also Fig 14);
generating a bitmap based on the input image (Noguchi discloses the draft data is converted to line with black color and background with white color in [0047]. Here, binary image refers to a bitmap); 
performing edge detection on the bitmap to identify the one or more lines in the input image by applying a growth algorithm to pixels of the bitmap (Noguchi discloses an edge extraction unit 205 and an edge dilation unit 207 in [0042]); 
calculating a pixel width of each of the one or more lines in the input image (Noguchi discloses “there is detected a width LA of the black line containing the edge pixels at the both ends thereof each having a width DA corresponding to a width of one pixel” in [0060]; calculating an outer line width in [0073]; see also Fig 12-13.)

Claim 11 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 recites similar limitations as claim 1 but in a computer readable media form. Therefore, the same rationale used for claim 1 is applied.


Claims 1-4, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gu et al. (CN 101114341).
As to Claim 1, Gu teaches a method comprising: 
determining an input image comprising one or more lines (Gu discloses an engineering drawing as the collected image at p. 2, see also Fig 4-7);
generating a bitmap based on the input image (Gu discloses “steps: A. at the client by performing binarization processing the collected image based on the method of adaptive threshold” at p. 2. Here, the binary image refers to the bitmap); 
performing edge detection on the bitmap to identify the one or more lines in the input image by applying a growth algorithm to pixels of the bitmap; calculating a pixel width of each of the one or more lines in the input image (Gu discloses “initializing the intermediate axial point is judged on the basis of the image scanning, when one scanning line ' ' positive jumps to the first pixel (0 to 1), pixel counter starts to account, when the touch pixel negative change again (from 1 to 0), stopping counting, calculating the intermediate pixel position as the first middle axis point a temporary central axial spot of initializing the discrimination, then using the same method up and down scanning counting from the pixel, the central position of the upper and lower boundary as the second initialization, then the left and right scan, by parity of reasoning, until two consecutive pixel positions differ by less than two pixels, the expanding of the initialization stabilization of the axial point, if temporary middle axis point lengthways, the tracking direction is transverse, lengthways and otherwise initializes the direction and shaft output of the point as middle axis point discrimination process. initializing the central axial spot discrimination is ended. performing tracking process: tracking process is to initialize the shaft point tracking, the process in axis with the initial point judging process are basically similar, but it is on track, the set direction orthogonal to the tracking direction of the bristle result as central axial spot width. performing the tracking process to track a preset step length, since the pixel width is small, the tracking step length is 4 pixel, the actual tracking step length is called the dynamic step length. performing tracking process needs to satisfy three conditions: (1) the direction consistency collected in stable axial point ratio in the width and dynamic tracking step length is more than 1 or less than 1. otherwise, executing recovery” at p. 4-5. Here, the pixel changes from 0 to 1 or vice versa, which refers to edge detection. Expanding operation refers to a growth algorithm, which is also well-known to the skill in the art.)

As to Claim 2, Gu teaches the method of claim 1, wherein calculating the pixel width of each of the one or more lines in the input image comprises identifying a peak for each of the one or more lines, wherein a peak of a line represents one or two center-most pixels of the line (Gu discloses “initializing the intermediate axial point is judged on the basis of the image scanning, when one scanning line ' ' positive jumps to the first pixel (0 to 1), pixel counter starts to account, when the touch pixel negative change again (from 1 to 0), stopping counting, calculating the intermediate pixel position as the first middle axis point a temporary central axial spot of initializing the discrimination, then using the same method up and down scanning counting from the pixel, the central position of the upper and lower boundary as the second initialization, then the left and right scan, by parity of reasoning, until two consecutive pixel positions differ by less than two pixels.)

As to Claim 3, Gu teaches the method of claim 1, further comprising:
identifying a peak for each of the one or more lines, wherein a peak of a line represents one or two center-most pixels of the line; identifying a peak starting point for the line; following the peak of the line in a first direction beginning at the peak starting point and terminating at a first ending point of the line; and following the peak of the line in a second direction beginning at the peak starting point and terminating at a second ending point of the line (Gu discloses “initializing the intermediate axial point is judged on the basis of the image scanning, when one scanning line ' ' positive jumps to the first pixel (0 to 1), pixel counter starts to account, when the touch pixel negative change again (from 1 to 0), stopping counting, calculating the intermediate pixel position as the first middle axis point a temporary central axial spot of initializing the discrimination, then using the same method up and down scanning counting from the pixel, the central position of the upper and lower boundary as the second initialization, then the left and right scan, by parity of reasoning, until two consecutive pixel positions differ by less than two pixels, the expanding of the initialization stabilization of the axial point, if temporary middle axis point lengthways, the tracking direction is transverse, lengthways and otherwise initializes the direction and shaft output of the point as middle axis point discrimination process. initializing the central axial spot discrimination is ended. performing tracking process: tracking process is to initialize the shaft point tracking, the process in axis with the initial point judging process are basically similar, but it is on track, the set direction orthogonal to the tracking direction of the bristle result as central axial spot width. performing the tracking process to track a preset step length, since the pixel width is small, the tracking step length is 4 pixel, the actual tracking step length is called the dynamic step length. performing tracking process needs to satisfy three conditions: (1) the direction consistency collected in stable axial point ratio in the width and dynamic tracking step length is more than 1 or less than 1. otherwise, executing recovery” at p. 4-5.)

As to Claim 4, Gu teaches the method of claim 1, wherein calculating the pixel width of each of the one or more lines comprises identifying a peak of each of the one or more lines and applying a decay algorithm to each of the one or more lines, wherein the decay algorithm begins at the peak of each of the one or more lines (Gu discloses “using the open operation of morphology filter pre-processing the two value picture, firstly performing the expansion operation of the morphology, then the corrosion operation, thereby forming a closed operation of morphological filtering” at p. 4. Here, the corrosion refers to a decay algorithm. Both expansion and corrosion starts at the central position of the line.)

Claim 11 recites similar limitations as claim 1 but in a system form. Therefore, the same rationale used for claim 1 is applied.
Claim 12 is rejected based upon similar rationale as Claim 2.
Claim 13 is rejected based upon similar rationale as Claim 3.
Claim 14 is rejected based upon similar rationale as Claim 4.

Claim 16 recites similar limitations as claim 1 but in a computer readable media form. Therefore, the same rationale used for claim 1 is applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 101114341) in view of REJEB SFAR et al. (US 2019/0243928).
As to Claim 5, Gu teaches the method of claim 1. The combination of REJEB SFAR further teaches wherein the input image comprises a two-dimensional drawing of an architectural floorplan, and wherein the method further comprises identifying walls in the architectural floorplan based on one or more of the pixel width of each of the one or more lines, a color of pixels within the architectural floorplan, or regions defined within the architectural floorplan (Gu teaches determining the pixel width of a line at p. 4-5. REJEB SFAR further discloses “The process is based on an input 2D floor plan, the input 2D floor plan representing a layout of the building” in [0052]; “1. Semantically recognizing each structural element of the 2D floor plan. This may be done thanks to a semantic segmentation which consists in assigning semantic information to each pixel of the 2D floor plan in input ( examples of semantics including: wall, door, and/or windows” in [0092]; “At the end of this process, the aim is to select, among the remaining lines, those that represent walls. For this, a value approaching standard wall thickness has to be chosen” in [0007]; “which pixels can take several values (e.g. colors) corresponding to the predefined classes. In tested implementations, the following classes were chosen: "wall", "door", "window" and "background" ” in [0130]. See also Fig 10(b) below.

    PNG
    media_image1.png
    524
    744
    media_image1.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu with the teaching of REJEB SFAR so as to analyze floor plan images using wall segmentation, object detection, and optical character recognition to detect elements (i.e. wall, door etc.) within a 2D floorplan (REJEB SFAR, [0008]).

As to Claim 6, Gu in view of REJEB SFAR teaches the method of claim 5, further comprising:
applying a Z-axis height to the walls in the architectural floorplan; and generating serialized data comprising a geometric vector diagram of the architectural floorplan, wherein the geometric vector diagram can be used to generate a three-dimensional rendering of the architectural floorplan illustrated in the input image (REJEB SFAR discloses “Determining S70 a 3D model representing the building from the 2D model may also be performed relatively easily. Indeed, each architectural object instance in the 2D model may directly yield a respective architectural object instance in the 3D model… The determining S70 may notably comprise adding, to each 2D modeled object of the 2D model, respective 3D positioning data and/or height data” in [0078]; “The 2D model may for example be a 2D vector image” in [0074]; “FIG. 19 shows determination at S70 of a 3D model simply by adding a height to each geometric primitive of the 2D model” in [0177].)

Claim 15 is rejected based upon similar rationale as Claim 5.

Claim 17 is rejected based upon similar rationale as Claims 5 & 6.


Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 101114341) in view of GANIHAR (US 2021/0232719).
As to Claim 7, Gu teaches the method of claim 1. The combination of GANIHAR further teaches wherein the input image comprises a two-dimensional drawing of an architectural floorplan, and wherein the method further comprises identifying enclosed regions within the architectural floorplan (Gu teaches an input engineering drawing in Fig 4. GANIHAR further discloses “receives a two-dimensional input image pertaining to the floor plan” in [0014]; “the shape determination module processes the two-dimensional input image to obtain a binary image, wherein determination of the bounded region is performed based on the binary image” in [0016].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu with the teaching of GANIHAR so as to develop techniques pertaining to interior designing that can provide a generation of an interior design layout based on input image of a floor plan (GANIHAR, [0006].)

As to Claim 8, Gu in view of GANIHAR teaches the method of claim 7, wherein identifying the enclosed regions within the architectural floorplan comprises:
identifying a first pixel comprising an empty value and filling in the first pixel with a color; applying a flood fill to an enclosed region comprising the first pixel by identifying neighboring pixels to the first pixel and filling in the neighboring pixels  with the color; recursively applying the flood fill to additional neighboring pixels within the enclosed region; and terminating the flood fill for the enclosed region when perimeter pixels comprising nonempty values are reached by the flood fill (GANIHAR discloses “receives a two-dimensional input image pertaining to the floor plan, wherein the floor plan comprise at least one defined space; a shape determination module… determines a bounded region of the at least one defined space by performing region expansion based on Fast Library for Approximate Nearest Neighbors (FLANN) based range search emanating from a seed point pertaining to the at least one defined space and determines shape of the at least one defined space by filling plurality of pixels of the bounded region with a reference pixel value and performing geometric extraction of the bounded region based on contour detection” in [0014]; “on determination of the bounded region, system 102 can determine shape of the space using the 2D input image or the binary image. The system 102 can fill the plurality of pixels of the bounded region with a reference pixel value for example an RGB value and extract geometry of the bounded region by performing contour detection” in [0068]; “A seed point and the pixel values (RGB) corresponding to the image can be obtained. Further, an iterative Fast Library for Approximate Nearest Neighbors range search can be performed emanating from the seed point for determining the bounded region” in [0103].)

As to Claim 9, Gu in view of GANIHAR teaches the method of claim 8, further comprising identifying a plurality of enclosed regions and applying a different color to each of the plurality of enclosed regions (GANIHAR discloses determines shape of the at least one defined space by filling plurality of pixels of the bounded region with a reference pixel value and performing geometric extraction of the bounded region based on contour detection” in [0014]; “The system 102 can fill the plurality of pixels of the bounded region with a reference pixel value for example an RGB value and extract geometry of the bounded region by performing contour detection” in [0068]; “A seed point and the pixel values (RGB) corresponding to the image can be obtained. Further, an iterative Fast Library for Approximate Nearest Neighbors range search can be performed emanating from the seed point for determining the bounded region” in [0103]. Here, the reference pixel value can be different for different bounded region.)

Claim 18 is rejected based upon similar rationale as Claim 7.
Claim 19 is rejected based upon similar rationale as Claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 101114341) in view of Goel et al. (US 2015/0062142).
As to Claim 10, Gu teaches the method of claim 1. The combination of Goel further teaches applying a stencil buffer to the bitmap, and wherein performing edge detection on the bitmap comprises performing edge detection on the bitmap after the stencil buffer has been applied (Goel discloses “FIG. 6 is a conceptual diagram illustrating a stenciling operation. For example, assume for purposes of illustration that GPU 12 renders primitive 100 using 16x MSAA” in [0195]; “In this example, GPU 12 may determine a coverage value for rendering the pixel based on whether the pixel passes a per sample stencil test” in [0196]; “In some examples, GPU 12 may perform a stencil test to determine if samples have a non-zero value. For example, GPU 12 may perform a zero/non-zero stencil test in which samples having non-zero stencil values are rendered” in [0197]; see also Fig 6 below:
 
    PNG
    media_image2.png
    569
    515
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gu with the teaching of Goel so as to detect the boundary via a stencil test (Goel, Fig 6).

Claim 20 is rejected based upon similar rationale as Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612